Citation Nr: 0003617	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-32 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1942 to November 1945.  He appealed to the Board of 
Veterans' Appeals (Board) from an August 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the claim at issue, finding 
that new and material evidence sufficient to reopen the 
veteran's claim for service connection for a back injury had 
not been submitted.  

In October 1998, the veteran testified at a hearing before 
the undersigned member of the Board, at the RO.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
the Board in February 1980, on reconsideration in March 1981, 
and then again in March 1983.  

2.  Most recently, in a September 1987 decision, the Board 
again denied the veteran's claim for service connection for a 
back disorder, finding that the evidence submitted since the 
March 1983 decision was not sufficient to alter the factual 
basis so as to show that the veteran had a chronic back 
disorder as a result of military service. 

3.  The new evidence that has been associated with the claims 
file since the Board's September 1987 decision, when 
considered alone or in conjunction with the evidence 
previously of record, does not tend to establish that the 
veteran had a chronic back disorder during service, or within 
one year after service, or otherwise establish any material 
fact that was not already of record at the time of that Board 
decision.



CONCLUSIONS OF LAW

1.  The Board's September 1987 decision denying the veteran's 
claim for service connection for a back disorder is final.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 
3.156(a), 20.1100, 20.1105 (1999).

2.  New and material evidence to reopen the claim of service 
connection for a back disorder has not been presented.  38 
U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  When a disease is first 
diagnosed after service, service connection nevertheless may 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or, if 
applicable, by evidence showing that a listed chronic disease 
was manifested to a compensable degree within a presumptive 
period after service, which is one year for arthritis.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309. 

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period after service and still has 
such condition.  Such evidence, however, must be medical 
unless it relates to a condition as to which, under the 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim still may be 
reopened on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumptive period after service, provided that continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran's claim for service connection for a back 
disorder has previously been considered and denied.  
Following an appeal of an RO denial of the claim, the Board 
initially denied service connection for a low back disorder 
in a February 1980 decision.  On reconsideration, the Board 
again denied service connection for this claim in March 1981.  
At that time, the pertinent evidence before the Board 
included:  service medical records (which showed that the 
veteran reported complaints of occasional intermittent pain 
on lifting in June 1943, with no trouble noted that day, and 
that the veteran was treated for muscular strain of the back 
and abdomen due to calisthenics in September 1945); a copy of 
the veteran's November 1945 examination prior to separation 
(which indicated that there were no musculoskeletal defects 
noted); statements from the veteran and his representative, 
beginning in March 1951, which essentially assert the claim 
for service connection; a February 1980 letter from John 
Joseph Halnan, Jr., M.D, and Nurse Theresa Bushman (which 
noted that the veteran was treated for lower back pain in 
1947, 1948, and 1949); a February 1980 letter from Raymond C. 
DeCesare, D.O. (reporting that the veteran was treated for 
low back pain and numbness in the leg in December 1973);  a 
March 1980 letter from Dr. Daniel P. Scales (noting that he 
treated the veteran in January 1973), a June 1980 letter from 
John J. Halnan, Jr., M.D., (noting treatment for lower back 
pain in 1947, 1948, and 1949 and reporting that records had 
been destroyed years ago); a March 1980 letter from John 
Joseph Halnan, Jr., M.D, and Nurse Theresa Bushman 
(essentially repeating earlier statements); and a transcript 
of the veteran's November 1980 hearing at the Central Office 
in Washington, D.C.  During the hearing, the veteran informed 
the Board that a 1979 statement of the case incorrectly 
indicated that the veteran reported that he had pain on 
"enlisting" when it should have noted that the he had pain 
on "lifting."  With this information on file, the Board 
denied the veteran's claim for service connection for a back 
disorder, finding that the February 1980 conclusion that the 
symptoms demonstrated in service were acute and transitory 
and not etiologically related to any current back problem was 
consistent with the facts and circumstances demonstrated in 
the evidentiary record.  

After the veteran appealed the RO's denial of his attempt to 
reopen the claim, the Board again denied service connection 
in March 1983, concluding that the additional evidence 
submitted since the initial Board denial and 1981 
reconsideration did not establish a new factual basis 
warranting service connection for a back disability.  
Additional evidence added to the file following the Board's 
1981 decision included a March 1981 letter from John H. 
deJong, M.D. (noting that the veteran had been a patient of 
his for recurrent back pain since 1973 and that it was 
possible that the condition related to service); reports of 
January 1973 x-rays of the lumbar spine reflecting an 
impression of bi-level degenerative disc disease); additional 
statements from the veteran and his representative; a 
transcript of the veteran's June 1982 Central Office hearing 
during which time he and a fellow witness testified regarding 
the veteran's back problems since service; March and August 
1982 letters from Dr. deJong (reporting that he treated the 
veteran since 1973 for a low back condition which apparently 
dated back to injuries received in service).

After the veteran again appealed an RO denial of his attempt 
to reopen the claim, most recently, in September 1987, the 
Board again denied service connection for a back disorder, 
finding that the additional evidence submitted since the 1983 
Board denial was not sufficient to alter the factual basis so 
as to show that the veteran had a chronic back disorder as a 
result of military service.  Such evidence included canceled 
checks written by the veteran to Dr. Halnan in 1954 and 1958 
with an explanatory affidavit from Nurse Bushman; a June 1985 
letter from Dr. deJong (essentially reporting that he treated 
the veteran for back problems since 1973, that the veteran 
gave a history of back injuries sustained during service, and 
that he considered the veteran's back condition to be service 
related if the initial injury did take place while the 
veteran was in the service); a February 1986 statement from 
James W. Spooner (noting that he was aware of the back 
problems that the veteran had during service and has 
personally witnessed the problems that he has had over the 
past 40 years); an April 1986 statement from a soldier named 
Anthony Como (indicating that he served with the veteran when 
he injured his back in 1943 and that he has heard the veteran 
talk about his resultant back problems on multiple occasions 
since separation from service); an April 1986 affidavit from 
Frances J. Minchin, R.N. (stating that during a 40 year 
friendship with the veteran, the veteran has always 
maintained that the problem was due to an inservice injury); 
an October 1986 affidavit from the veteran's wife (stating 
that the veteran had problems with his back due to an 
inservice injury and attesting to the veteran's low back 
problem since they were married in 1958); and the transcript 
of a December 1986 hearing before a member of the Board at 
the RO (comprised essentially of a summary of the argument by 
the veteran's representative).   

Based on its review of the above noted evidence, the Board 
noted that although there was medical evidence indicating 
that the veteran had an acute back problem during service, 
there was none showing a back problem at separation.  Also, 
the Board found that newly submitted statements from medical 
professionals did not show post-service treatment for back 
problems until 1947, more than one year after separation from 
service.  Additionally, in spite of medical opinions linking 
current back problems to a history related by the veteran, 
the file did not contain competent medical evidence that 
actually tied the back problems to the veteran's period of 
service.  

Since the last prior disallowance in September 1987, the 
appellant again attempted to reopen his claim in July 1997, 
arguing, once again, that service connection should be 
granted for a low back disorder.  However, as already noted, 
this is not the first time that such a claim has been made.  
This claim for service connection has been considered and 
denied by the Board on several occasions, the last of which 
was in September 1987.  Like the other prior Board denials, 
the Board's September 1987 denial is final, and the claim may 
not be considered on the same factual basis.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1105.  In other words, provisions of 
governing statutes and regulations preclude a full review of 
the veteran's claim on the merits until after analyzing the 
question of whether it should be reopened.

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court), held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998), articulated a three-
step process for consideration of a previously denied claim:  
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also Winters 
v. West 12 Vet. App. 203 (1999) (en banc).  

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (a) (1999); 
Hodge; see also Evans v. Brown, 9 Vet. App. 273 (1996). 

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of these claims on any basis, i.e., in this 
case, since the Board's 1987 denial.  Evans.

Additional evidence with the claims file since the Board's 
September 1987 decision not to reopen the claim for service 
connection for a low back disorder includes:; letters of 1995 
correspondence with the veteran's congresswoman and the House 
Congressional Liaison office (reflecting the veteran's desire 
to have his claim reopened), accompanied by copies of 
documents previously associated with the file, such service 
medical records, transcripts of the November 1980 and August 
1982 hearing transcripts, administrative actions, and 
portions of the brief previously filed by the appellant's 
attorney in connection with the prior appeal; a July 1997 
statement from [redacted] (indicating that he knew of the 
back injury that the veteran sustained during service and 
that he took the veteran to Patterson, New Jersey to his 
doctor for treatment on a number of occasions); statements 
from the veteran (indicating that he still believed that the 
old VA error reporting occasional pain on "enlisting" 
instead of occasional pain on "lifting" resulted in the 
denial of service connection years ago); statements from his 
representative; and a transcript of his October 1998 hearing 
before a member of the Board on travel section at the RO.  
The Board notes that during the hearing, the veteran 
essentially reiterated assertions previously made in support 
of his claim.  

Initially, the Board notes that all the evidence associated 
with the congressional correspondence is duplicative of 
evidence previously considered, and, hence, by definition, is 
not new.  While the actual correspondence to and from the 
veteran's  Congressman and with the House Congressional 
Liaison service is new, in the sense that it was not 
previously of record, that evidence is not material in that 
it only reflects the veteran's desires to have his claim 
reopened, but contains no medical indication of a 
relationship between any current back problems and service.  

The statement from Mr. [redacted], while new in that sense that 
it was not previously of record, provides no new information 
that would help the veteran's claim.  While this statement 
supports findings that the veteran had an in-service back 
injury, and medical treatment for back problems in Patterson, 
New Jersey, in the 1940's, the Board notes that the file 
already contained notations of back complaints and a 
diagnosis of muscle strain in service, as well as letters 
from the veteran's treating physician in Paterson, New 
Jersey, Dr. Halnan, dated as far back as 1980, which have 
attested to the fact that the veteran was indeed treated for 
back problems in 1947, 1948, and 1949. 

Assertions to the effect that the veteran's back disorder 
began during service and that his denial of service 
connection was due to VA error in a 1979 statement of the 
case (advanced by the veteran and representative in written 
statements and during his hearing), have previously been 
advanced and considered.  More specifically, the Board notes 
that the VA error that the veteran refers to was noted and 
corrected years ago and played no part in the Board decisions 
not to reopen the claim.  The assertions made in statements 
and during hearings contain no new medical evidence that 
would tend to show in-service inception of a chronic low back 
disorder. Thus, such assertions are, for the most part, 
cumulative of information and assertions already on file.

To whatever the extent Mr. [redacted]'s statement, like the 
assertions made by the veteran and his service representative 
in statements and during hearing, is being presented to 
establish the existence of a nexus between the veteran's 
military service and his current back problems, the Board 
notes that lay evidence, without supporting medical evidence, 
does not provide a basis for reopening the claim.  Lay 
persons without the appropriate medical training or expertise 
are not deemed competent to render an opinion on a medical 
matter, such as the relationship between a current disability 
and service. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  Hence, unsupported lay assertions of medical 
causation, even if new, are not material, and cannot serve as 
a predicate for reopening a previously disallowed claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).   

In sum, the evidence submitted since the September 1987 Board 
denial is either duplicative or cumulative of that previously 
of record, or, if new, is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  As such, the Board concludes that the appellant has 
not submitted new and material evidence regarding his low 
back disorder since the last prior disallowance of that 
claim; hence, his claim for service connection cannot be 
reopened, and the September 1987 Board denial remains final.  
The Board also is aware of no circumstances in this case that 
would put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  The duty to inform him of the elements necessary to 
complete his application to reopen his claim for service 
connection for a low back disorder has been met.  See Graves 
v. Brown, 8 Vet. App. 522, 524 (1996).

As a final point, the Board notes that, in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the September 1997 
statement of the case, the RO also referred to a third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the Federal Circuit, in 
Hodge, held that there was no such legal requirement.  See 
also Elkins.  That notwithstanding, the Board finds that the 
RO's actions are not prejudicial to the veteran, since, for 
the reasons noted above (i.e., that no new and probative 
evidence has been submitted), the outcome is the same whether 
the claims are considered under the test utilized by the RO, 
or the correct "new and material" standard set forth in 
38 C.F.R. § 3.156(a) (1999).  Thus, to remand this case to 
the RO for consideration of the correct legal standard for 
reopening claims would be pointless and, in light of the 
above discussion, would not result in a determination 
favorable to the veteran.  See VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92), 57 Fed. Reg. 49747 (1992).


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for a low back 
disorder is denied. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

